Name: Commission Regulation (EC) No 2001/95 of 16 August 1995 concerning derogations in the pigmeat sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy;  cooperation policy
 Date Published: nan

 No L 195/ 14 lENl Official Journal of the European Communities 18 . 8 . 95 COMMISSION REGULATION (EC) No 2001/95 of 16 August 1995 concerning derogations in the pigmeat sector from Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products and from Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, acceptance of the export declaration within which the products must leave the customs territory of the Commu ­ nity, which is laid down in Article 4 and Article 32 ( 1 ) of Commission Regulation (EEC) No 3665/87 f), as last amended by Regulation (EC) No 1384/95 (8) and Article 30 ( 1 ) (b) (i) of Commission Regulation (EEC) No 3719/88 (9), as last amended by Regulation (EC) No 1199/95 (10) ; whereas provision should therefore be made, because of the exceptional circumstances affecting these products, for derogating from this time limit which should be increased to 90 days while restricting this dero ­ gation to products for which the export declaration was accepted on 30 June 1995 at the latest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1 ), and in parti ­ cular Article 3 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Commission Regulation (EC) No 3290/94, and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas, in order to guarantee that a distinction is made between quantities exported before and quantities exported on or after the date of entry into force of the Uruguay Round Agricultural Agreement, Commission Regulation (EC) No 1521 /94 (3), lays down that the period of validity of export licences issued under the arrange ­ ments in force before 8 May 1995 is limited to 30 June 1995 and that products covered by one of the systems referred to in Articles 4 and 5 of Council Regulation (EEC) No 565/80 (4), as last amended by Regulation (EEC) No 2026/83 (*), must be the subject of the export declara ­ tion ; By way of derogation from Article 30 (1 ) (b) (i) of Regula ­ tion (EEC) No 3719/88 and Article 4 and Article 32 (1 ) of Regulation (EEC) No 3665/87, the time limit of 60 days shall be increased to 90 days for pigmeat covered by Code ex 0203 of the nomenclature of agricultural products for export refunds for which the export declaration was accepted on 1 January 1995 at the earliest and on 30 June 1995 at the latest. Article 2 Whereas it has transpired that a large number of operators have faced marketing difficulties for certain pigmeat products coming in particular from the private storage aid scheme provided for by Commission Regulation (EC) No 231 /95 (^ and are therefore not able, despite their efforts, to comply with the time limit of 60 days from the date of This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (&gt;) OJ No L 349, 31 . 12. 1994, p. 105. I1) OJ No L 282, 1 . 11 . 1975, p. 1 . (3) OJ No L 162, 30. 6. 1994, p. 47. (*) OJ No L 62, 7 . 3 . 1980, p. 5. h) OJ No L 199, 22. 7. 1983, p. 12. (*) OJ No L 27, 4. 2. 1995, p. 9. 0 OJ No L 351 , 14. 12 . 1987, p . 1 . (8) OJ No L 134, 20 . 6. 1995, p . 14. 0 OJ No L 331 , 2. 12. 1988 , p . 1 . H OJ No L 119, 30. 5. 1995, p . 4. 18 . 8 . 95 EN Official Journal of the European Communities No L 195/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 1995. For the Commission Erkki LIIKANEN Member of the Commission